DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
Examiner notes that any objections and/or rejections recited in the previous office action dated 01 December 2021 and not repeated herein are withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 April 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 26 and 27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 26 recites the limitation "the surface of a not prestressed container" in lines 9-10. There is insufficient antecedent basis for this limitation in the claim. It is unclear what surface of what container this refers to. For purposes of examination, claim 26 is interpreted as instead reciting “a surface of a container of glass that does not have a zone of compressive stress.”
Claim 27 recites the limitation "the hollow body without the zone of compressive stress" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. It is unclear what hollow body this refers to. For purposes of examination, claim 27 is interpreted as instead reciting “a hollow body that does not have a zone of compressive stress.”
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-7, 9-18, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Demartino et al. (WO 2013130721 A1) (previously cited) in view of Kawamoto et al. (US 20150329406 A1) (previously cited).
Regarding claim 1, Demartino teaches a container of glass, comprising: a hollow body having an internal volume and a wall, the wall having an inside surface that borders the internal volume and an outside surface opposite the inside surface (Demartino, Abstract, Par. 0003, and 0022 – see “bottles”); and a zone of compressive stress (CS) in the wall at the outside surface so that the outside surface is compression-prestressed at least in a partial region, wherein the wall at the inside surface opposite the partial region is free from compressive stresses (Demartino, Abstract, Par. 0004-0007, 0028, and Claim 1). Regarding the limitation “wherein the wall at the inside surface opposite the partial region is free from compressive stresses,” Demartino teaches that the zone of compressive stress occurs at the outside surface or the inside surface; and when a first region is under compressive stress, then a second opposing region is under tensile stress (Demartino, Par. 0004-0007, 0028). Based upon the known teachings and guidance provided by Demartino, when the zone of compressive stress occurs at the outside surface, one of ordinary skill in the art would understand that the inside opposing surface would reasonably be under tensile stress, and therefore, be free from compressive stress. 
Demartino does not teach that the inside surface has a tensile stress (IST) that is greater than or equal to 0 MPa and less than 15 MPa.
Kawamoto teaches a container made of glass wherein the glass has zones of tensile stress and zones of compressive stress (Kawamoto, Abstract, Par. 0001, 0013, 0021, and 0112). Kawamoto further teaches that the glass container has an internal tensile stress of less than 20 MPa (Kawamoto, Par. 0112), which overlaps the claimed range of less than 15 MPa and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Since both Demartino and Kawamoto are analogous art as they both teach containers made of glass wherein the glass has zones of tensile stress and zones of compressive stress, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Kawamoto to modify Demartino and create the inner wall of Demartino to have a tensile stress of less than or equal to 15 MPa. This would allow for scribe cutting of the glass and reduced manufacturing cost (Kawamoto, Par. 0084, 0095, and 0111-0112).
Regarding claim 2, modified Demartino teaches that the wall has a middle between the outside surface and the inside surface, and that the middle has a tensile stress (CT) that is greater than 15 MPa (Demartino, Par. 0004-0007 and 0055-0056), which overlaps the claimed range of greater than or equal to 0 MPa and less than or equal to 20 MPa, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 4, modified Demartino teaches that the tensile stress is distributed over the entire container wall thickness to avoid unsuitable crack propagation inside surface (Demartino, Par. 0004-0007 and 0028). Based upon the known teachings and guidance provided by Demartino, one of ordinary skill in the art would reasonably predict that the distributed tensile stress would be approximately the same at each point in the tensile stressed container wall thickness regions to avoid unsuitable crack propagation.  Therefore, the middle tensile stress would be approximately the same as a tensile stress at the inside surface, and render obvious the claimed range of ±10%. 
Regarding claim 5, modified Demartino teaches that the wall further comprises a feature that is a heel (Demartino, Par. 0003, 0022, and 0060 – see “bottles” and Fig. 6).
Regarding claim 6, modified Demartino teaches that the zone of compressive stress is formed adjacent to the feature (Demartino, Par, 0022, 0028, 0060, and Fig. 6).
Regarding claim 7, modified Demartino teaches that the hollow body is a bottle (Demartino, Par. 0003 and 0022).
Regarding claim 9, modified Demartino teaches that the compressive stress (CS) on the outside surface is at least 200 MPa (Demartino, Par. 0024), the tensile stress (IST) at the inside surface is at least 15 MPa (Demartino, Par. 0004-0007, 0028, and 0055-0056), the thickness (t) of the wall is from 0.9 mm to 1.5 mm (900 µm – 1500 µm) (Demartino, Par. 0024), and the depth of the zone of compressive stress (DOL) is at least 50 µm (Demartino, Par. 0024 and Claims 11-12). Therefore, the zone of compressive stress (CS) in the wall at the outside surface and the tensile stress (IST) at the inside surface satisfy: 0.3*(CS x DOL)/(t-DOL)<IST<0.7*(CS x DOL)/t-DOL). Math for proving an example inequality is shown below; values were selected from the ranges discussed above. Therefore, the compressive stress, tensile stress, thickness, and depth ranges overlap the claimed ranges such as to satisfy the claimed inequality and therefore establish a prima facie case of obviousness over the claimed inequality, see MPEP 2144.05, I.

0.3*(500 MPa x 50 µm)/(1000 µm – 50 µm)<15 MPa<0.7*(500 MPa x 50 µm)/(1000 µm – 50 µm)
7.9 MPa < 15 MPa < 18.4 MPa

Regarding claim 10, modified Demartino teaches that the zone of compressive stress has a depth of at least 30 µm and that the total wall thickness is 0.9 mm to 1.5 mm (900 µm – 1500 µm) (Demartino, Par. 0024). This results in a ratio of the depth to the wall thickness of at least 2% (( at least 30 µm/1500 µm)*100 = at least 2%), which overlaps the claimed range of not more than 15%, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 11, modified Demartino teaches that the zone of compressive stress has an alkali content (Demartino, Par. 0004-0007, 0024, 0027-0028, and 0041-0044). Modified Demartino further teaches that the container is subject to ion exchange of alkali ions and the depth of the zone of compressive stress is 50 µm (Demartino, Par. 0004-0007, 0015, 0024, 0027-0028, 0040 and figure 1 – see Annotated Figure 1 below). Modified Demartino further teaches that the thickness of the wall is from 0.9 mm to 1.5 mm (900 µm to 1500 µm) (Demartino, Par. 0024). Therefore, the wall at the inside surface is free from an additional concentration of alkali species introduced by the zone of compressive stress. Therefore, it would have been obvious to one of ordinary skill in the art that the alkali content monotonously decreases from a region remote by 0.5 µm from the outside surface up to a region remote by 0.5 µm from the inside surface.

    PNG
    media_image1.png
    520
    329
    media_image1.png
    Greyscale

Demartino, Figure 1 - Annotated
Regarding claim 12, modified Demartino teaches that the wall at the inside surface is free from compressive stress (Demartino, Par. 0004-0007, 0028, and Claim 1). Modified Demartino further teaches that alkali species are introduced in the zone of compressive stress up to a depth of at least 50 µm (Demartino, Par. 0004-0007, 0024, 0027-0028, 0040 – see ion exchange), and that the thickness of the wall is from 0.9 mm to 1.5 mm (900 µm – 1500 µm) (Demartino, Par. 0024). Therefore, the wall at the inside surface is free from an additional concentration of alkali species introduced by the zone of compressive stress up to a depth of less than or equal to 1450 µm from the inside surface, which overlaps, and therefore renders obvious the claimed range, see MPEP 2144.05, I.
Regarding claim 13, modified Demartino teaches that the depth is less than or equal to 1450 µm from the inside surface (Demartino, Par. 0004-0007, 0024, 0027-0028, 0040), which overlaps, and therefore renders obvious the claimed range, see MPEP 2144.05, I.
Regarding claim 14, modified Demartino teaches that the wall at the inside surface has a region at least opposite the partial region that has an average content of alkali oxides which are K2O + Na2O of 5 to 12 mol.% (Demartino, Par. 0041-0044) and a thickness of the wall of 0.9 mm to 1.5 mm (900 µm to 1500 µm) (Demartino, Par. 0024), and therefore has said content range up to a depth of 500 µm. Modified Demartino’s content range lies within the claimed range.
Regarding claim 15, modified Demartino teaches that the zone of compressive stress (CS) is a thermal zone of compressive stress or a chemical zone of compressive stress (Demartino, Par. 0027 and 0055).
Regarding claim 16, modified Demartino teaches that the container comprises an alumino-silicate glass (Demartino, Par. 0040).
Regarding claim 17, Demartino teaches a container of glass, comprising: a hollow body made of a borosilicate glass or an alumino-silicate glass, the hollow body being a shape of a bottle, the hollow body having an internal volume, an inside surface that borders the internal volume, and an outside surface opposite the inside surface (Demartino, Abstract, Par. 0003, 0022, and 0040); and a zone of compressive stress (CS) formed from a concentration of alkali species in the outside surface, that the inside surface is free from compressive stresses (Demartino, Abstract, Par. 0004-0007, 0028, and Claim 1). Regarding the limitation “wherein the wall at the inside surface opposite the partial region is free from compressive stresses,” Demartino teaches that the zone of compressive stress occurs at the outside surface or the inside surface; and when a first region is under compressive stress, then a second opposing region is under tensile stress (Demartino, Par. 0004-0007, 0028). Based upon the known teachings and guidance provided by Demartino, when the zone of compressive stress occurs at the outside surface, one of ordinary skill in the art would understand that the inside opposing surface would reasonably be under tensile stress, and therefore, be free from compressive stress with a reasonable expectation of success, see MPEP 2143. Demartino further teaches that alkali species are introduced in the zone of compressive stress up to a depth of at least 50 µm (Demartino, Par. 0004-0007, 0024, 0027-0028, 0040 – see ion exchange), and that the thickness of the wall is from 0.9 mm to 1.5 mm (900 µm – 1500 µm) (Demartino, Par. 0024). Therefore, the wall at the inside surface is free from an additional concentration of alkali species introduced by the zone of compressive stress up to a depth of less than or equal to 1450 µm from the inside surface, which overlaps the claimed range of at least 100 µm and therefore satisfies the claimed range, see MPEP 2144.05, I. 
Demartino does not teach that the inside surface has a tensile stress (IST that is greater than or equal to 0 MPa and less than 15 MPa.
Kawamoto teaches a container made of glass wherein the glass has zones of tensile stress and zones of compressive stress (Kawamoto, Abstract, Par. 0001, 0013, 0021, and 0112). Kawamoto further teaches that the glass container has an internal tensile stress of less than 20 MPa (Kawamoto, Par. 0112), which overlaps the claimed range of less than 15 MPa and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Since both Demartino and Kawamoto are analogous art as they both teach containers made of glass wherein the glass has zones of tensile stress and zones of compressive stress, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Kawamoto to modify Demartino and create the inner wall of Demartino to have a tensile stress of less than or equal to 15 MPa. This would allow for scribe cutting of the glass and reduced manufacturing cost (Kawamoto, Par. 0084, 0095, and 0111-0112).
Regarding claim 18, modified Demartino teaches that the wall has a middle between the outside surface and the inside surface, and that the middle has a tensile stress (CT) (Demartino, Par. 0004-0007 and 0055-0056).
Regarding claims 23 and 24, modified Demartino teaches that the tensile stress is less than 20 MPa, which overlaps the claimed range of less than or equal to 5 MPa (Kawamoto, Par. 0112), and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 25, modified Demartino teaches that the zone of compressive stress is formed on the outside surface and that the inside surface is free of compressive stress as discussed above for claim 1. Modified Demartino further teaches that the zone of compressive stress is formed by chemical tempering, thermal tempering, ion exchange, lamination of glasses or glasses and plastics, and/or by coating (Demartino, Par. 0027 and 0055). Modified Demartino further does not mention that the inside surface is cleaned or undergoes de-alkalization. Therefore, the inner surface of modified Demartino is not chemically modified due to prestressing, cleaning, or de-alkalization to remove materials of a chemically induced compressive stress. 
Regarding claim 26, Demartino teaches a container of glass, comprising: a hollow body made of a borosilicate glass or an alumino-silicate glass, the hollow body being a shape of a bottle, the hollow body having an internal volume, an inside surface that borders the internal volume, and an outside surface opposite the inside surface (Demartino, Abstract, Par. 0003, 0022, and 0040); and a zone of compressive stress (CS) formed from a concentration of alkali species in the outside surface, that the inside surface is free from compressive stresses (Demartino, Abstract, Par. 0004-0007, 0028, and Claim 1). Regarding the limitation “wherein the wall at the inside surface opposite the partial region is free from compressive stresses,” Demartino teaches that the zone of compressive stress occurs at the outside surface or the inside surface; and when a first region is under compressive stress, then a second opposing region is under tensile stress (Demartino, Par. 0004-0007, 0028). Based upon the known teachings and guidance provided by Demartino, when the zone of compressive stress occurs at the outside surface, one of ordinary skill in the art would understand that the inside opposing surface would reasonably be under tensile stress, and therefore, be free from compressive stress with a reasonable expectation of success, see MPEP 2143. As the inside surface is free from compressive stress and is thus not treated to have compressive stress, the inside surface of Demartino is chemically unchanged compared to the surface of a container of glass that does not have a zone of compressive stress
Demartino does not teach that the inside surface has a tensile stress (IST that is greater than or equal to 0 MPa and less than 15 MPa.
Kawamoto teaches a container made of glass wherein the glass has zones of tensile stress and zones of compressive stress (Kawamoto, Abstract, Par. 0001, 0013, 0021, and 0112). Kawamoto further teaches that the glass container has an internal tensile stress of less than 20 MPa (Kawamoto, Par. 0112), which overlaps the claimed range of less than 15 MPa and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Since both Demartino and Kawamoto are analogous art as they both teach containers made of glass wherein the glass has zones of tensile stress and zones of compressive stress, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Kawamoto to modify Demartino and create the inner wall of Demartino to have a tensile stress of less than or equal to 15 MPa. This would allow for scribe cutting of the glass and reduced manufacturing cost (Kawamoto, Par. 0084, 0095, and 0111-0112).
Regarding claims 27, modified Demartino teaches that the hollow body has a zone of compressive stress that is formed to increase the strength, including compressive strength of the container (Demartino, Abstract Par. 0003, 0027, 0031-0032, 0039-0042, and Claims 15-16). Therefore, modified Demartino teaches that the hollow body possess a higher strength in relation to radial or axial forces impacting the outside surface and a higher internal compressive strength compared to a hollow body without a zone of compressive stress.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Demartino et al. in view of Kawamoto as applied to claim 17 above, and further in view of Pawlowski (DE 102016113825 A1, herein English machine translation used for all text citations) (previously cited).
Regarding claim 20, modified Demartino teaches the container of claim 17 as stated above, wherein the hollow body further comprises a feature that is an opening (Demartino, Par. 0003, 0022, and 0060 – see “bottles”). Modified Demartino does not teach that the zone of compressive stress is formed only up to the opening.
Pawlowski teaches a container of glass (Pawlowski, Par. 0001) comprising a zone of compressive stress obtained through ion exchange (Pawlowski, Par. 0001, 0013, 0015, 0017, 0040) and an opening (Pawlowski, Par. 0017 and Figures 2a -2c), wherein the opening of the container of glass is not submerged in a potassium bath for ion exchange (Pawlowski, Par. 0069 and Figures 2a-2c), and thus the zone of compressive stress is formed only up to the opening.
Since both Demartino and Pawlowski are analogous art as they both teach containers of glass comprising a zone of compressive stressed obtained through ion exchange and an opening, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create the zone of compressive stress of modified Demartino only up to the opening as taught by Pawlowski. This would allow for an ion bath to not flow into the interior of the container during ion exchange as well lower process time (Pawlowski, Par. 0068-0069).

Response to Arguments
Applicant’s remarks and amendments filed 01 April 2022 have been fully considered.
On pages 6-7 of the remarks, Applicant argues that Demartino does not provide an enabling disclosure for prestressing only the outer surface of the container of glass. This is not found persuasive for the following reasons:
Demartino teaches a glass wall having a zone of compressive stress formed from a first region in at least one surface of the glass (Demartino, Par. 0004-0007, 0028, and claim 1). Therefore, Demartino teaches embodiments wherein only one surface, such as the outer surface, contains the zone of compressive stress. Demartino further teaches that the middle of the glass is under tensile stress and that the inside surface can be under the same tensile stress (Demartino, Par. 0004-0007 and 0028). Therefore, Demartino teaches embodiments wherein the inside surface of the glass is free from compressive stress.
Demartino further teaches that the zone of compressive stress is formed by chemical tempering, thermal tempering, ion exchange, lamination of glasses or glasses and plastics, and/or by coating (Demartino, Par. 0027 and 0055). It would be clear to one of ordinary skill in the art only one surface could have the zone of compressive stress by performing any of the above process steps on only one of the surfaces. As only one surface has been treated to have the zone of compressive stress, the other surface would be free of compressive stress. Therefore, Demartino provides an enabling disclosure for prestressing only the outer surface of the container of glass.
Secondly, on page 8 of the remarks, Applicant argues that Demartino does not disclose that the inner surface is not chemically modified compared to a surface of a not prestressed container as required by newly added claims 25-26. This is not found persuasive for the following reason:
Demartino teaches that the zone of compressive stress is formed on the outside surface and that the inside surface is free of compressive stress as discussed above. Demartino further teaches that the zone of compressive stress is formed by chemical tempering, thermal tempering, ion exchange, lamination of glasses or glasses and plastics, and/or by coating (Demartino, Par. 0027 and 0055). Demartino further does not mention that the inside surface is cleaned or undergoes de-alkalization. Demartino thus teaches a container of glass where the outer surface is treated to have a zone of compressive stress and that the inner surface is not treated to have a zone of compressive stress. Therefore, Demartino teaches that the inner surface is not chemically modified compared to a surface of a not prestressed container. 
Thirdly, on pages 8-9 of the remarks, Applicant argues that Demartino does not disclose the limitations of newly added claim 27. This is not found persuasive for the following reason:
Demartino teaches that the hollow body has a zone of compressive stress that is formed to increase the strength, including compressive strength of the container (Demartino, Abstract Par. 0003, 0027, 0031-0032, 0039-0042, and Claims 15-16). Therefore, Demartino teaches that the hollow body possess a higher strength in relation to radial or axial forces impacting the outside surface and a higher internal compressive strength compared to a hollow body without a zone of compressive stress.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS J KESSLER/Examiner, Art Unit 1782                

/LEE E SANDERSON/Primary Examiner, Art Unit 1782